HUTCHESON, Circuit Judge
(dissenting).
Because my differences with the majority seem to me to be too fundamental to be satisfied with a bare dissent, I shall attempt to sum up and point them out.
We differ as to what plaintiff had to prove to take his case to the jury. We differ, too, as to the effect of what he proved. My associates say in effect that because plaintiff, a young farmer with a second grade education, the effective use of whose feet had been entirely destroyed, did not make affirmative proof that he had tried and been unable to get work which did not require such use, he failed to make a ease for a jury verdict on whether his disability has prevented and will prevent his following a substantially gainful occupation. They say this though the uncontradieted proof shows that since he came out of the Army he has not been able to work at farming or at any other occupation which requires much use of his feet, and the govern-’ ment offered no testimony tending to show that there was anything which a person as crippled as he is, could do.
The trial judge and the jury saw the plaintiff; they saw the condition of his feet.. They heard him testify that since he came out of the Army he has lived with his brother on the farm and that he has not had any substantially effective use of his feet. They heard a physician for plaintiff testify that he is totally and permanently disabled as far as any work that would require him to be on his feet is concerned. They heard this same physician testify that though there might be some types of work plaintiff'might be able to do, if he was mentally capable of doing it, he did not *667think there was anything that he could do. They heard a witness, Cotton, say plaintiff had not been able to work at farming since the war, and that while he had seen him try to work he could not do it. They heard his brother say, “Ira could not work any when he came out of the Army,” and that he has not worked since. This, with the profert of his person as a witness and of his feet for examination by the jury while on the witness stand, was plaintiff’s evidence. Against this appellant offered nothing, except the testimony of one witness, a doctor, who after identifying an examination he had made of Hooper in 1922, and his then estimate of his disability at 15 per cent, testified on direct examination, “I thought it permanent. It would disable him for some occupations more than others. A man walking all the time would bo worse than sitting all the time,” while on cross-examination he stated, “I would say that he is pretty well disabled. He could not do any farming at all successfully. He could not hold out doing a full day’s work on his feet.”
The majority say the evidence fell short of having any tendency to prove total and permanent disability, because it did not prove that plainti ff could not have engaged in some supposed employment. The District Judge quite reasonably, I think, concluded otherwise, and in a charge fairly and fully presenting' the government’s theory that plaintiff eonld not recover merely by proving that he could not farm, that it must appear also from the whole ease that there was no other oceupaition that he could gainfully follow,1 sent the case to the jury. The jury, not at all unreasonably in my opinion, reached the conclusion that the evidence made out a case.
I recognize and have written, that a veteran -may not recover as for total and permanent disability by merely proving inability to work at a particular job, where there is proof showing that there were other jobs he was competent to do and which he could reasonably get and hold. United States v. Jones (C. C. A.) 73 F.(2d) 376. I think it cannot bo doubted, however, that it was not the intent of the statutes authorizing these policies to establish, as matter of law, that a young farmer, so desperately crippled as to be completely disabled from farming and from any other kind of work requiring substantial use of his feet, may not recover merely because of the view advanced by way of supposition, and not by way of proof, that there might be something else at which he might gainfully work. I think plaintiff’s ease was made out sufficiently to go to the jury when he proved that experienced only as a farmer, and having only a second grade education, he has been rendered permanently and totally disabled by the practical loss of the use of both feet, from making a living by labor, and it was for the government, if it had such proof, to show that though so disabled, there is substantially gainful work he can get and hold.
On tills record, devoid as it is of such proof, it seems to me to be an invasion of the jury’s province for this court to substitute its own judgment, that plaintiff’s disability is not such as to prevent his obtaining gainful employment, for that of the jury that it is. Odom v. United States (C. C. A.) 70 F.(2d) 104.
I dissent.
On Petition for Rehearing.
PER CURIAM.
As neither of the judges who concurred in the decision of the court in the above numbered a,nd entitled cause is of opinion that the petition for rehearing should bo granted, it is ordered that the said petition be, and the same hereby is, denied.

 “If there is any occupation that affords a substantial living that this man, without standing on his feet all the time, could accomplish with his limited education, then he can’t get his insurance because that is what he was insured against. On the other hand, if you believe the condition of his feet is such that there is no occupation he could follow to get a living out of, even a poor living, by reason of the condition of his feet, then he would be entitled to Ms insurance. The burden is on him to reasonably satisfy you that he is totally disabled in that sense. If you find the burden to have been sustained by the reasonable preponderance of the evidence, then you would give him Ms insurance. If, on the other hand you are not reasonably satisfied from the evidence but wha.t he could pursue a gainful occupation, one that would not require liim to stand on his feet or walk to an extreme extent, then if he could ' follow such an occupation and make a substantial living out of it, he can’t get his insurance.”